IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






WR-63,634-01


EX PARTE MARTIN ROBLES





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. 02-CR-4433-F IN THE 214TH DISTRICT COURT
NUECES COUNTY


	Per Curiam. 

O R D E R


 This is an application for writ of habeas corpus filed pursuant to the provisions of
Article 11.071 of the Texas Code of Criminal Procedure.
	On September 5, 2003, Applicant was convicted of two counts of capital murder.  The
jury answered the special issues submitted under Article 37.071 of the Texas Code of
Criminal Procedure, and the trial court, accordingly, set punishment at death.  This Court
affirmed applicant's conviction and sentence on direct appeal.  Robles v. State, No. 74,726
(Tex. Crim. App. April 26, 2006).  
	In his application, Applicant presents four allegations in which he challenges the
validity of his conviction and resulting sentence.  The trial court held an evidentiary hearing
and entered findings of fact and conclusions of law.
	This Court has reviewed the record with respect to the allegations made by Applicant. 
We adopt the trial court's findings of fact and conclusions of law, except for the trial court's
findings and conclusions regarding allegation four.  Even if Applicant had preserved this
allegation for our review, the disputed evidence is not material as required by Brady v.
Maryland, 373 U.S. 83 (1963).  Based upon the trial court's findings and conclusions and our
own review, we deny relief.
	IT IS SO ORDERED THIS THE 14TH DAY OF JUNE, 2006.

Do Not Publish